This action of the case for trover and conversion was heard by a justice of the Superior Court who rendered decision for the plaintiff for $500. The case is before this court on the defendant's exceptions to this decision. The only exception urged is the one to the amount of the damages.
The action is brought to recover the value of an automobile which the defendant took possession of and sold July 24, 1929. March 21, 1930, defendant refused to deliver possession of the automobile to the plaintiff in response to his demand therefor. Defendant concedes that plaintiff proved his right to the possession of the automobile. *Page 39 
Defendant claims that the measure of damages is the value of the automobile at the time plaintiff demanded possession of it. This claim is not tenable. We have held that the measure of damages of a converted chattel is its value at the time of its conversion. Woods v. Nichols, 21 R.I. 537. Defendant testified that at the time he sold the automobile it was worth between $450 and $500. This testimony is sufficient to support the amount awarded by the trial justice.
All of the defendant's exceptions are overruled and the case is remitted to the Superior Court for the entry of judgment.